UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7125


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

JESUS MARIO DE LA O, a/k/a Jesus Mario Delao,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:09-cr-00042-GEC-JGW-1; 5:11-cv-80338-GEC)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jesus Mario De La O, Appellant Pro Se.    Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesus     Mario    De    La   O   seeks      to      appeal         the   district

court’s       order     denying       relief     on     his     28          U.S.C.A.     § 2255

(West Supp. 2011) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.        § 2253(c)(1)(B)           (2006).         A           certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the     district       court’s          assessment           of    the

constitutional claims is debatable or wrong.                            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim    of   the       denial       of       a   constitutional

right.        Slack, 529 U.S.   at   484-85.           We    have          independently

reviewed the record and conclude that De La O has not made the

requisite      showing.         Accordingly,          we   deny         a       certificate    of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3